Citation Nr: 1038491	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for left ankle post-
traumatic changes of the malleoli with residual pain.  

3.  Entitlement to service connection for lumbar spine 
degenerative disc disease.  

4.  Entitlement to service connection for left knee 
osteoarthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C. H.

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 
1971.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Los Angeles, California, 
VA Regional Office (RO).  

The Board notes that the Veteran perfected an appeal in September 
2004, and a VA examination was accomplished in April 2008, to 
include in regard to the back.  In addition, while a supplemental 
statement of the case has not been issued in regard to the back 
following the April 2008 VA examination, no prejudice has 
resulted as service connection for lumbar spine degenerative disc 
disease is herein granted, representing a full grant of the 
benefit sought on appeal in regard to that issue.  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in June 2010.  A transcript of the 
hearing has been associated with the claims file.  

The issue of entitlement to service connection for left knee 
osteoarthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's PTSD is related to service.  

2.  The left ankle post-traumatic changes of the malleoli with 
residual pain are related to service.  

3.  The lumbar spine degenerative disc disease is related to 
service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Left ankle post-traumatic changes of the malleoli with 
residual pain were incurred in active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

3.  Lumbar spine degenerative disc disease was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§§ 3.303, 3.304 (2010).  Service connection may also be granted 
for arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2010).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence 1) that the disability existed prior to service and 2) 
was not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of 
soundness is not rebutted, the claim becomes one for service 
connection, meaning that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner, 370 F.3d at 1096.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claims addressed herein are being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

I.  PTSD

The Veteran asserts that he has PTSD as a result of service.  
Having considered the record, the Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of 
service connection for PTSD is supportable.

The Veteran contends that he developed PTSD due to stressful 
experiences during service in Laos, to include having been shot 
at in the light aircraft in which he was flying in association 
with his job of making weather forecasts, and on one occasion, 
the aircraft was hit by a bullet.  In that regard, the Veteran's 
DD Form 214 lists his military occupational specialty (MOS) as 
Weather Wing (MAC), and reflects his awards and decorations 
include a Vietnam Service Medal w/2 Bronze Service Stars and a 
Republic of Vietnam Campaign Medal.  

The Board notes that the while the July 2003 rating decision 
reflects the AOJ's determination that the Veteran did not engage 
in combat with the enemy via notation of combat code "1," and 
an August 2009 memorandum notes a lack of information required 
for corroboration of the Veteran's stressors, service personnel 
records include a citation accompanying the award of the Bronze 
Star Medal noting that the Veteran was attached to a combat 
Weather Team of an identified detachment of a Weather Squadron 
from January 1966 to July 1966 and of a different Squadron from 
July 1966 to December 1996 while the units were engaged in 
support of air operations against opposing armed force in 
Southeast Asia, and that he displayed outstanding skill and 
courage in carrying out a hazardous mission in Southeast Asia.  
Regardless, and while a noncombat veteran's claimed stressors 
must be corroborated, corroboration of every detail, including 
the veteran's personal participation, is not required; rather, 
the veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report his symptoms and in-service experiences.  His lay 
statements alone, however, are not sufficient upon which to base 
a determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Board notes that on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  75 Fed. Reg. 39843 (July 13, 2010).  In that regard, a 
March 2007 VA record reflects relevant complaints, to include 
obsessing on the war, thinking about his missions during service, 
and emotional detachment.  In addition, the April 2008 VA 
examiner diagnosed chronic PTSD based, in part, on findings of 
exposure to in-service stressors, avoidance of stimuli associated 
with in-service trauma, and irritability and sleep disturbance.  
The examiner stated that the stressful incidents during service 
associated with the Veteran's MOS caused PTSD.  

In this case, there is competent evidence tending to establish 
that the Veteran's claimed stressors are related to his fear 
associated with exposure to hostilities during service and the 
April 2008 VA psychiatrist has confirmed that the claimed 
stressor(s) is (are) adequate to support a diagnosis of PTSD, and 
the claimed stressor(s) is (are) consistent with the places, 
types, and circumstances of the Veteran's service and that the 
Veteran's symptoms are related to the claimed stressor(s).  38 
U.S.C.A. § 1154(a).  Thus, a finding in favor of service 
connection is warranted.  

The benefit sought on appeal is granted.

II.  Left Ankle

The Veteran asserts entitlement to service connection for a left 
ankle disorder.  Having reviewed the record, the Board finds a 
relative equipoise in the evidence, and thus, a finding in favor 
of service connection is supportable.  

Initially, the Board notes that veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The Veteran is only entitled to a presumption of soundness where 
disability is not noted on induction examination. 

The May 1962 service entrance examination shows that the feet and 
lower extremities were normal, and while a slight left ankle 
deformity secondary to recurrent spurs was noted, it was reported 
to be of no clinical significance and his lower extremities were 
assigned a profile of "1."  The regulations provide expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  In the absence of a clinically 
significant disability with any symptoms, the Board concludes 
that a left ankle disability was not noted at service entrance.  
The Board notes that a July 1961 Cadet examination report shows 
that the feet and lower extremity were normal, as do examination 
reports, dated in August 1964 and May 1968.  In this case, there 
is no clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance, and thus, the 
theory of aggravation will not be further addressed.  

The Veteran's DD Form 214 shows that he had extensive Airborne 
Parachutist training and the service records, to include a jump 
log and examination reports accomplished in conjunction with High 
Altitude Low Opening (HALO) qualification, document numerous 
parachute jumps during service.  In addition, the Veteran 
testified to having had bad landings on approximately one third 
of the 75 parachute jumps completed during service and related 
that he injured his ankle in the spring of 1967, and had ongoing 
symptoms thereafter, and reinjured it six months later on a HALO 
jump landing.  Transcript at 7-9 (2010).  He added that he was 
treated at an identified Base dispensary in association with the 
first injury, at which time he was advised that the ankle was not 
broken.  Id. at 8.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, under 
section 1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of the 
lay evidence and cannot outright reject such evidence on the 
basis that such evidence can never establish a medical diagnosis 
or nexus.  This does not mean, however, that lay evidence is 
necessarily always sufficient to identify a medical diagnosis, 
but rather only that it is sufficient in those cases where the 
lay person is competent and does not otherwise require 
specialized medical training and expertise to do so, i.e., the 
Board must determine whether the claimed disability is a type of 
disability for which a lay person is competent to provide 
etiology or nexus evidence.  The Court has specifically indicated 
that lay evidence may establish the existence of a current 
disorder capable of lay observation, to specifically include 
varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 
374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board notes that there is both positive and negative 
evidence.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value of each 
opinion, and in so doing, the Board may favor one medical opinion 
over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board 
must account for evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to the evidence, the 
Board also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

The April 2003 VA examination report notes a history of having 
severely twisted and sprained the left ankle during service in 
1967, after which no parachute jumps were performed for one to 
two months and relevant symptoms thereafter were noted to include 
pain and looseness in the ankle with a tendency to roll inward, 
especially with running.  In addition, and while the impression 
was left ankle intermittent strain not present, residual of 
laxity pain was reported, and a November 2004 private opinion is 
to the effect that it is possible that the left ankle symptoms 
are related to parachuting during service.  

Significantly, the January 2008 VA examiner reported post-
traumatic changes of the malleoli of the left ankle with residual 
pain and the examiner specifically stated that it is at least as 
likely as not that the left ankle changes and pain are related to 
service.  The physician added that it is well known that 
parachute jumping causes severe stress and wear and tear on the 
joints in the lower extremities.  

In this case, the Board has accorded significant probative value 
to the January 2008 VA medical opinion relating post-traumatic 
changes of the malleoli of the left ankle with residual pain to 
service, and while there is some doubt, having resolved all doubt 
in the Veteran's favor, the evidence, to include the Veteran's 
credible testimony, tends to establish that left ankle post-
traumatic changes of the malleoli with residual pain are related 
to service.  Thus, service connection for left ankle post-
traumatic changes of the malleoli with residual pain is 
warranted.  

The benefit sought on appeal is granted.  

III.  Lumbar Spine

The Veteran asserts entitlement to service connection for lumbar 
spine degenerative disc disease.  Having reviewed the record, the 
Board finds a relative equipoise in the evidence, and thus, a 
finding in favor of service connection for lumbar spine 
degenerative disc disease is supportable.  

Initially, the Board notes that veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The Veteran is only entitled to a presumption of soundness where 
disability is not noted on induction examination. 

The May 1962 service entrance examination shows that the spine 
and musculoskeletal system were normal.  The Board notes that 
while occasional mild back pain was noted, the examiner reported 
no clinical abnormalities found.  The regulations provide 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports,"  38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  Thus, a back 
disability was not noted at service entrance.  The Board notes 
that while a July 1961 Cadet examination report notes lower 
thoracic concave scoliosis to the left, no disability of the 
lumbar spine was identified, and the June 1971 separation 
examination report notes no sequelae of occasional upper back 
pain since 1963.  In this case, there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness, relative to a lumbar spine disorder and, thus, the 
theory of aggravation will not be further addressed.  

The Veteran's DD Form 214 shows that he had extensive Airborne 
Parachutist training and the service records, to include a jump 
log and examination reports accomplished in conjunction with High 
Altitude Low Opening (HALO) qualification, document numerous 
parachute jumps during service.  In addition, the Veteran 
testified to having had bad landings on approximately one third 
of the 75 parachute jumps completed during service and that he 
injured his back on various landings.  Transcript at 7 (2010).  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

The Board notes that there is both positive and negative 
evidence.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value of each 
opinion, and in so doing, the Board may favor one medical opinion 
over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board 
must account for evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to the evidence, the 
Board also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

The Board notes that while the June 1971 separation examination 
report references back pain in 1963 with no complications, on VA 
examination in April 2003, the impression of x-ray examination of 
the lumbar spine was degenerative change at L5, and while the 
examiner opined that it was less than likely that lumbar spine 
degenerative arthritis was related to a left knee or left ankle 
disorder, no opinion in regard to direct service connection was 
provided.  A November 2004 private opinion is to the effect that 
it is possible that back symptoms are related to parachuting 
during service.  

In addition, the January 2008 VA examination report notes an 
onset of back pain in 1966 and the examiner specifically stated 
that it is at least as likely as not that the Veteran's lumbar 
spine degenerative disc disease is related to service.  The 
physician added that it is well known that parachute jumping 
causes severe stress and wear and tear on the spine.  

In this case, the Board has accorded significant probative value 
to the January 2008 VA medical opinion relating the Veteran's 
lumbar spine degenerative disc disease to service, and while 
there is some doubt, having resolved all doubt in the Veteran's 
favor, the evidence, to include the Veteran's credible testimony, 
tends to establish that lumbar spine degenerative disc disease is 
related to service.  Thus, service connection is warranted.  

The benefit sought on appeal is granted.  


ORDER

Service connection for PTSD is granted.  

Service connection for left ankle post-traumatic changes of the 
malleoli with residual pain is granted.  

Service connection for lumbar spine degenerative disc disease is 
granted.  


REMAND

The Veteran seeks service connection for a left knee disorder.  
In association with the October 2002 claim in that regard, it was 
asserted that a left knee disorder is secondary to a left ankle 
disorder.  The Board notes that service connection for left ankle 
post-traumatic changes of the malleoli with residual pain has 
herein been established.  In addition, while the Veteran was 
afforded VA examinations in April 2003 and January 2008 with an 
opinion to the effect that it is unlikely that the Veteran's left 
knee osteoarthritis is related to service, to include parachute 
jumps, an opinion in regard to secondary service connection has 
not been obtained.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds the examination report and opinion to be inadequate for a 
determination in regard to the etiology of left knee 
osteoarthritis.  Thus, an opinion should be obtained, stated in 
the positive or negative in the specific terms noted in paragraph 
number 1 below in regard to whether left knee osteoarthritis is 
etiologically related to in-service disease or injury, to include 
service-connected left ankle post-traumatic changes of malleoli 
with residual pain and/or lumbar spine degenerative disc disease.

The Board notes that except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2010).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to warrant 
service connection on a secondary basis for left knee 
osteoarthritis, the evidence must show that the Veteran's 
service-connected left ankle or back disability either caused or 
aggravated the left knee osteoarthritis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the VA examiner who provided the January 2008 
VA opinion, if available; otherwise, another 
VA examiner.  The AOJ should request that the 
examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that left knee osteoarthritis 
is caused or aggravated (permanently 
increased in severity beyond the natural 
progression) by service-connected disability, 
to include service-connected left ankle post-
traumatic changes of the malleoli and/or 
lumbar spine degenerative disc disease.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  The AOJ should review all development for 
compliance with this remand and review any 
opinion obtained for adequacy, and additional 
development necessary in that regard should 
be accomplished.  The claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


